UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6454


MICHAEL JERMAINE GREENE,

                     Plaintiff - Appellant,

              v.

DAVID BALLARD, Warden; JONATHAN FRAME, AWS; MARGARET
CLIFFORD, Lieutenant; ANDY MITCHELL; SHERRILL SNYDER; BETSY
JIVIDEN; KEN BOWLIN; DAVID EWING; EDWARD MYLES; CHARLES
JOHNSON; MATTHEW ISAAC; KEVIN BAKER; SKYLER SANTIAGO;
KYLEE MCCARTHY; DUSTIN ROSE; DYLAN HAYHURST; MATTHEW
HYPES; JERRED WILSON; KELLY MINTER; JOHN WOODS; JOHN
BLANKENSHIP; DUSTIN BELL; GREGORY STOVER; OFFICER BELTCHER;
JOHN DOE 4, (L.T.); MATTHEW ELLIS; JOHN BOWLIN; JAMES TAYLOR;
CHARLES LEGG; DONALD SLACK; JESSIE SMITH; LIEUTENANT
CHRISTOPHER WILSON; LIEUTENANT ANDREW HILL; LIEUTENANT
JOSH WARD; CAPTAIN DAVID MCKINNEY; NANCY JOHNSON, Counselor;
ABBIE HART, Trustee Clerk; NURSE JANE DOE 1; NURSE ELIZABETH
BAILES; NURSE KRISTINE BATTEN; NURSE AMANDA JONES; NURSE
KELLY FOSTER; ALLISON MILLER, M.R.C.; PAM GIVENS, H.S.A.; DR.
CHARLES LYE; DR. SHEWSBERRY; P.A. JOSH; SARA COOPER, Psy.
Dr./MHU Staff; BRANDEN DEEM, MHU Staff; SHANNON COLEMAN, MHU
Staff; TOM CARPER, MHU Staff; THOMAS, MHU Staff; ASHLEY, MHU Staff;
TERESA GREGORY, Operation Warden; RALPH TERRY, Acting Warden,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:17-cv-02897)


Submitted: September 24, 2020                               Decided: September 29, 2020
Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Michael Jermaine Greene, Appellant Pro Se. John P. Fuller, BAILEY & WYANT, PLLC,
Charleston, West Virginia; Robert Alan Lockhart, CIPRIANI & WERNER, Charleston,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Michael Jermaine Greene seeks to appeal the district court’s order accepting the

magistrate judge’s recommendation, dismissing some of Greene’s claims, and referring the

matter back to the magistrate judge for further proceedings on Greene’s remaining claims.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Greene seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3